               Case 18-10601-MFW               Doc 1970         Filed 01/10/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------x
                                                          : Chapter 11
In re:                                                    :
                                                          : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al., : (Jointly Administered)
                                                          :
                            1
                  Debtors.                                : Related Docket Nos.: 1902, 1907
--------------------------------------------------------- x

                  CERTIFICATE OF NO OBJECTION REGARDING
    MOTION TO FILE UNDER SEAL PORTIONS OF THE MOTION OF THE DEBTORS
     PURSUANT TO FED. R. BANKR. P. 9019 FOR APPROVAL OF (I) SETTLEMENT
    AGREEMENT REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS
       AND (II) STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I

                  The undersigned hereby certifies that she has received no formal or informal

objection or response to the Motion to File Under Seal Portions of the Motion of the Debtors

Pursuant to Fed. R. Bankr. P. 9019 for Approval of (I) Settlement Agreement Regarding

the A&E Television Networks Agreements and (II) Stipulation with Portfolio Funding

Company LLC I [Docket No. 1902] (the “Motion”), filed and served by the undersigned on

December 28, 2018. The undersigned further certifies that she has reviewed the docket in these

cases and that no response to the Motion appears thereon. The notice filed with the Motion

established a deadline of January 9, 2019, at 4:00 p.m. (Eastern Time) for filing and service of

responses to the Motion.

                  Accordingly, it is respectfully requested that the Court enter the proposed form of

order filed with the Motion attached hereto as Exhibit A.


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.


                                                         -1-
#51533009 v1
               Case 18-10601-MFW   Doc 1970    Filed 01/10/19    Page 2 of 2



Dated: January 10, 2019                Respectfully Submitted,
       Wilmington, DE

                                       /s/ Evelyn J. Meltzer
                                      David B. Stratton (No. 960)
                                      Evelyn J. Meltzer (No. 4581)
                                      PEPPER HAMILTON LLP
                                      Hercules Plaza, Suite 5100
                                      1313 N. Market Street, P.O. Box 1709
                                      Wilmington, Delaware 19801
                                      Tel: (302) 777-6500

                                               and

                                      Michael S. Stamer
                                      Abid Qureshi
                                      Meredith A. Lahaie
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      New York, NY 10036
                                      (212) 872-1000 (Telephone)
                                      (212) 872-1002 (Facsimile)

                                      Counsel for Lantern Entertainment LLC




                                         -2-
#51533009 v1
